UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-8066


ISAAC L. WALKER,

                      Plaintiff – Appellant,

          v.

RALPH C. STITH,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00588-AWA-LRL)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isaac L. Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Isaac   L.    Walker   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)(1) (2006).      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.      Walker v. Stith, No. 2:12-cv-00588-AWA-

LRL (E.D. Va. Nov. 7, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                    2